o DAN ODO ON F&F WO DD =|

NM BN BD ®” BR NM NW PW NM | @& @ 2 2 ow edd ieddilcdodo ued
on mn fF WO HSH | OG Oo DB NN ODO MN B W DH | OO

 

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

DISTRICT OF NEVADA

PAUL DIXON LEWIS, Case No. 3:18-cv-00402-RCJ-CBC
y Plain.) eens ORPER een
_ ENTERED ____.. SERVED ON
RENE BAKER et al. COUNSELIPARTIES OF RECORD

Defendants. JUL -8 2019
CLERK US DISTRICT COURT
DISTRICT OF NEVADA

I. DISCUSSION BY: DEPUTY

 

 

 

On June 12, 2019, this Court entered a screening order permitting the Fourteenth
Amendment due process property deprivation claim and the denial of access to the courts
claim to proceed against Defendants Runnels and Moss. (ECF No. 11 at 7). The Court
stayed the case for 90 days to give Plaintiff and Defendants Runnels and Moss an
opportunity to settle their dispute before the filing fee was paid, an answer was filed, or
the discovery process began. (/d.) The Court directed the Attorney General's Office to
notify the Court whether it would enter a limited notice of appearance on behalf of
Defendants Runnels and Moss for the purpose of settlement. (/d. at 9).

On July 3, 2019, the Attorney General’s Office informed the Court that it could not
make a limited appearance for the purpose of settlement because Defendants Runnels
and Moss, the only remaining defendants in this action, “are not Nevada Department of
Corrections (NDOC) or State of Nevada employees.” (ECF No. 13 at 1). The Attorney
General's Office explained that it could not represent any remaining parties in this case.
(Id.)

Based on this notice, it is unclear to the Court whether Runnels and Moss are
former NDOC employees who no fonger are employed by the State of Nevada or whether
there were never any former employees by those names. To the extent that Runnels and
Moss are former NDOC employees, the Court now orders the Attorney General's Office
to send letters to Defendants Runnels and Moss at their last known addresses informing

1

 
_

oO On DOD nN & WO ND

=
oO

—_- -
No —

NH MO NM NY DY NY NY NY KYM =F |= = S&S Ss |S Aa
on mom OO fF WO DH |= OG OO DOAN DOD ND BR W

 

 

them that they are defendants in this lawsuit. In that letter, the Attorney General’s Office
will ask Defendants Runnels and Moss if they would like the Office to represent them in
this matter. Within 30 days from the date of this order, the Attorney General's Office will
file an updated notice with the Court informing the Court whether it will be entering a
limited notice of appearance on behalf of Defendants Runnels and Moss for the purpose
of settlement in light of that letter.

If the Attorney General’s Office enters a limited notice of appearance on behalf of
Defendants Runnels or Moss for the purpose of settlement, the Court will schedule an
early inmate mediation conference. However, if the Attorney General's Office notifies the
Court that it will not be entering a limited notice of appearance in light of its communication
with Defendants Runnels and Moss, the Court will issue an order that: (1) removes this
case from the early inmate mediation program, (2) rules on the application to proceed in
forma pauperis, and (3) begins the service process with the U.S. Marshal’s Office.

ll. © CONCLUSION

For the foregoing reasons, IT IS ORDERED that the Attorney General's Office will
send a letter to both Defendants Runnels and Moss at their last known addresses
informing them of this lawsuit and asking whether they seek to have the Office represent
them for the limited purpose of settlement.

IT IS FURTHER ORDERED that, within 30 days from the date of this order, the
Attorney General's Office will file an updated notice with the Court informing the Court
about Defendants Runnels and Moss's representation status.

IT IS FURTHER ORDERED that, within 30 days from the date of this order, the
Attorney General's Office will advise the Court whether it will enter a limited notice of
appearance on behalf of Defendants Runnels and Moss for the purpose of settlement.
No defenses or objections, including lack of service, will be waived as a result of the filing
of the limited notice of appearance.

]
Ml

 
oO mn Oo nH & WO DN —

RM Ph WH BN RP AR PF ND FH @=@& @& @& @ @ ow oe ed icrd iced
on mn fF WO DH |= OO DAN DO HN BR WD DY | OO

 

 

 

 

 

 

IT IS FURTHER ORDERED that, if this case remains in the early inmate mediation
program, the Court extends the 90-day stay and the deadline for the 90-day stay status

report until 2 days after any scheduled mediation.

DATED THIS ev day of July 2019.

Qauw..

United States Magistrate Judge

 

 
